Citation Nr: 1409126	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-38 044	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to March 28, 2013 and in excess of 20 percent subsequent to March 28, 2013 for a mechanical lumbar strain, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to May 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  

In a February 2013 decision, the Board denied the Veteran's claims for entitlement to an initial rating greater than 20 percent for immersion foot of the right lower extremity, entitlement to an initial rating greater than 20 percent for immersion foot of the left lower extremity, and entitlement to an initial rating greater than 10 percent for a low back disability.  In that same decision, the Board remanded the claims of entitlement to a separate rating for neurological symptoms of a mechanical lumbar strain and entitlement to an extraschedular evaluation for a mechanical lumbar strain for additional development.  While in remand status, the RO awarded service connection for sciatica of the right lower extremity, rated as 10 percent disabling, effective March 31, 2009; and for sciatica of the left lower extremity, rated as 10 percent disabling; effective March 28, 2013.  This is a full grant of benefits sought with regard to the issue of entitlement to a separate rating for neurological symptoms of a low back disability, and it is therefore no longer before the Board.  

With regard to the claim for an extraschedular evaluation for a mechanical lumbar strain, the RO referred the claim to the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation, as requested by the Board.  Accordingly, the Board finds that there has been substantial compliance with the directives of the February 2013 remand in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).



FINDING OF FACT

The Veteran's service-connected mechanical lumbar strain does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an extraschedular rating for the Veteran's mechanical lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(b)(1) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  April 2009 and June 2010 letters satisfied the duty to notify provisions and notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) records have been associated with the claims file.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in June 2009, June 2010, and March 2013, and an opinion from the Director of the Compensation and Pension Service was obtained in June 2013.  The record does not reflect that any of these examinations were inadequate.  Each examination conducted a physical examination, procured X-ray testing or other radiology findings as appropriate, and interviewed the Veteran as to his medical history when appropriate.  The Director's opinion was based on a complete review of the evidence in the claims file and provided supporting explanation and rationale.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

By way of background, service connection for a mechanical lumbar strain was granted in August 2009 with an initial disability rating of 10 percent, effective from March 31, 2009.  In May 2010, the Veteran requested "reevaluation" of his low back disorder, alleging that his symptoms warranted a higher rating.  In August 2010, the RO continued the 10 percent rating for a mechanical lumbar strain.  In September 2010, the Veteran filed a notice of disagreement, stating that his back disability prevented him from finding work.  In an August 2011 statement of the case, the RO denied an increased rating greater than 10 percent for mechanical lumbar strain and found that there was no evidence to warrant referral for consideration of an extraschedular rating.  In a September 2011 substantive appeal, the Veteran reported that his disability restricted his ability to do physical labor and caused him significant problems finding and maintaining employment.  As mentioned above, in its February 2013 decision, the Board remanded the claim to the RO and requested that the RO refer the issue of entitlement to an extraschedular rating to the Director of the Compensation and Pension Service.

VA regulations allow for the provision of an extraschedular disability rating for exceptional cases where schedular evaluations are found to be inadequate.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Veteran argues that an extraschedular rating is warranted because his service-connected lumbar spine disability results in marked interference with employment, and manifests to a severity that is not contemplated by the schedular criteria. 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether a claimant's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the claimant's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's claim was referred to the Director of the Compensation and Pension Service for extraschedular consideration.  In a June 2013 opinion, the Director concluded that the Veteran's lumbar spine disability did not warrant an extraschedular rating.  His June 2013 opinion noted that no unusual or exceptional disability pattern was demonstrated to render application of the regular rating criteria impractical.

Although the issue of entitlement to an extraschedular rating was referred to the Director of Compensation and Pension, the Board must still review whether the Veteran's disability picture is contemplated by the rating schedule and, if not, whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  These include marked interference with employment and frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The evidence of record, including the pertinent medical evidence, supports a finding that an extraschedular rating is not warranted.  The June 2009, June 2010, and March 2013 all found reduced, but existing, range of motion of the lumbar spine.  None of the examination reports demonstrate ankylosis of the lumbar spine.  Thus, a level of immobility not contemplated by 38 C.F.R. § 4.71 is not established.

Further, for an extraschedular rating to be warranted, the lumbar spine alone must have characteristics taking the disability picture outside the governing norms.  Such a picture is not established by the record.  The record reflects that the Veteran did not require any assistive devices, and was able to walk and drive without restrictions, stand for at least 15 minutes, and sit for at least 30 minutes.  While a May 2010 VA physician wrote the Veteran a note prohibiting him from lifting more than 20 pounds or performing repetitive twisting and lifting, a September 2010 functional capacity evaluation reflects that he was able to lift significantly more.  Last, the evidence does not show that his mechanical lumbar strain impacts his ability to perform activities of daily living, except that the Veteran avoids chores and errands when his back is sore.  

The Veteran's complaints of pain and limited range of motion due to pain are also adequately contemplated by the Rating Schedule.  Notably, the General Rating Formula for Disabilities of the Spine specifically accounts for pain (whether it radiates or not), stiffness, and aching.  Moreover, 38 C.F.R. §§ 4.40 and 4.45 specifically provide for the contemplation of any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court also has recently held that pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain only results in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40. 

While the Veteran's complaints of pain are well-documented in the record, and his pain clearly results in functional loss, such loss beyond that contemplated by the Rating Schedule and 38 C.F.R. § 4.40, 4.45, which allows for higher ratings based on functional loss, is not established.  At the March 2013 VA examination, the examiner characterized the Veteran's additional functional loss due to pain as an additional 20 degrees of limited flexion, 10 degrees of limited extension, 10 degrees of right and left lateral flexion, and 10 degrees of right and left lateral rotation.  In March 2013, the RO assigned an increased evaluation of 20 percent based upon that functional loss due to pain.

Although the Veteran contends that he stopped working in 2010 due to his mechanical lumbar spine disability, the evidence of record does not reflect that the Veteran's spine disability is so severe as to cause marked interference with employment.  While the Veteran reported during his March 2013 VA examination that he stopped working in his job as a machinist in 2010 due, in part, to his lower back disability and that he has had difficulties getting another job due to permanent work limitations, during a June 2010 VA examination, he stated that he stopped working in May 2010 because he was let go from his job, as the plant where he was working was moving.  Moreover, while a March 2009 private medical record states that the Veteran's low back pain caused some interference with work, it does not suggest that it caused marked interference with employment.  Further, the medical evidence in the claims file does not establish a pattern of hospitalization due primarily to a mechanical lumbar strain.  

Ultimately, the evidence of record does not establish that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  While the Veteran's clinical picture, especially his experience with pain, is severe, no clinical or other factor takes the disability outside the usual rating criteria.  The rating criteria contemplate the extent of his lumbar spine of motion, even when functional loss due to pain is taken into account, and the rating criteria associated with the Veteran's neurologic involvement adequately contemplate the other factors in his overall lumbar spine disability picture. 

On these bases, the Board finds that the evidence does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the Rating Schedule, and assignment of an extraschedular evaluation is not warranted.  The preponderance of the evidence is thus against his claim for benefits on an extraschedular basis.  There is no doubt to be resolved, and an extraschedular rating is not for assignment.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for a mechanical lumbar strain on an extraschedular basis is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


